Title: To James Madison from Richard Cutts, 23 August 1816
From: Cutts, Richard
To: Madison, James


        
          Dear Sir
          Washington Augt: 23d 1816
        
        Not hearing from me since my return from Maine on the subject of pecuniary affairs, I fear your patience is quite exhausted, My only apology is that I have considered exchange on England & between the different States as gradually lowering & that you were not in want of the funds placed in my hands at present. Exchange between the City & Philadelphia is about 5 ½ ⅌Ct: disco[u]nt New York. 10 ⅌Ct: & Boston 15 ⅌Ct:—Exchange on London par at Boston. 5 ⅌Ct: advance at New York. & 10 ⅌Ct. at Philadelphia.
        The funds you were so obliging as to lend me—have been very useful—first in taking advantage of the difference of exchange & secondly in enabling me to become a Subscriber to the National Bank for one hundred Shares, which if retained will undoubtedly be good property in a few years.
        I can, if you desire it before you return to the City, place to your credit in the Columbia Bank four or five thousand Dollars—& I expect in the course of Ninety days the whole amt: as a friend of mine in Boston assured me that he should in the course of four months from that date be able to pay me about eight thousand Dollars. If you should not be wanting your funds before you return to the City or the National Bank commences its operations—I would be on the look out for Specie & Stock to pay my second instalment. It is generally thought the exchange between the large commercial towns & England will be nearly equalised as soon as the N Bank Commences its operation. The Columbia which put into Bato [Baltimore] in distress—has been partially repaird & may soon be expected will arrive at New york with a load of Passengers—the number that are daily ariving—& expected are immense. British Ship holders—are employing their ships in this trade—the passage money is from ten to thirteen Pounds—the Passengers finding the[ir] own provisions—which makes a ⟨general profit?⟩ for the ship.
        
        Mrs. Cutts & Family are well & all unite with me in best regards & affectionate remembrance & with our respects to Mrs M. & Payne. I am with great respect & esteem Yrs.
        
          R C
        
      